Exhibit 10.19

 

 

INVESTMENT MANAGEMENT AGREEMENT

 

 

THIS AGREEMENT, dated as of October 1, 2016, is entered into by and between
InvestEd Portfolios (the “Trust”) and Ivy Investment Management Company
(“IICO”), with respect to each series of the Trust listed in Exhibit A (each, a
“Fund”).

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

I.In General

 

IICO agrees to act as investment adviser to each Fund with respect to the
investment of its assets and in general to supervise the investments of the
Fund, subject at all times to the direction and control of the Board of Trustees
of the Trust, all as more fully set forth herein.

 

II.Duties of IICO with respect to investment of assets of the Trust

 

A.  IICO shall regularly provide investment advice to each Fund and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolios of each Fund; and in furtherance thereof,
IICO shall as to each Fund:

 

1.  obtain and evaluate pertinent information about significant developments and
economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Fund, and whether concerning the individual companies whose securities are
included in the Fund's portfolios or the industries in which they engage, or
with respect to securities which IICO considers desirable for inclusion in the
Fund's portfolio;

 

2.  furnish continuously an investment program for the Fund;

 

3.  determine what securities shall be purchased or sold by the Fund; and

 

4.  take, on behalf of the Fund, all actions which appear to IICO necessary to
carry into effect such investment programs and supervisory functions as
aforesaid, including the placing of purchase and sell orders.

 

B.  IICO shall make appropriate and regular reports to the Board of Trustees of
the Trust on the actions it takes pursuant to Section II.A. above.  Any
investment programs furnished by IICO under this section, or any supervisory
function taken hereunder by IICO shall at all times conform to and be in
accordance with any requirements imposed by:

 

1.  the provisions of the Investment Company Act of 1940, as amended (“1940
Act”) and any rules or regulations in force thereunder;

 





--------------------------------------------------------------------------------

 



2.  any other applicable provision of law;

 

3.  the provisions of the Trust Instrument of the Trust as amended from time to
time;

 

4.  the provisions of the Bylaws of the Trust as amended from time to time;

 

5.  the terms of the registration statements of the Trust, as amended from time
to time, under the Securities Act of 1933 and the 1940 Act.

 

C.  Any investment programs furnished by IICO under this section or any
supervisory functions taken hereunder by IICO shall at all times be subject to
any directions of the Board of Trustees of the Trust, its Executive Committee,
or any committee or officer of the Trust acting pursuant to authority given by
the Board of Trustees.

 

III.Allocation of Expenses

 

The expenses of the Trust and the expenses of IICO in performing its functions
under this Agreement shall be divided into two classes, to wit:  (i) those
expenses which will be paid in full by IICO as set forth in subparagraph "A"
hereof, and (ii) those expenses which will be paid in full by each Fund, as set
forth in subparagraph "B" hereof.

 

A.  With respect to the duties of IICO under Section II above, it shall pay in
full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a) the
salaries and employment benefits of all employees of IICO who are engaged in
providing these advisory services; (b) adequate office space and suitable office
equipment for such employees; and (c) all telephone and communications costs
relating to such functions.  In addition, IICO shall pay the fees and expenses
of all trustees of the Trust who are employees of IICO or an affiliated
corporation and the salaries and employment benefits of all officers of the
Trust who are affiliated persons of IICO.

 

B.  The Funds shall pay in full for all of their respective expenses which are
not listed above (other than those assumed by IICO or its affiliates in their
respective capacities as principal underwriter of the shares of each of the
Fund, as Administrative and Shareholder Servicing Agent or as Accounting
Services Agent for the Funds), including (a) the costs of preparing and printing
prospectuses and reports to shareholders of the Funds, including mailing costs;
(b) the costs of printing all proxy statements and all other costs and expenses
of meetings of shareholders of the Fund (unless the Trust and IICO shall
otherwise agree); (c) interest, taxes, brokerage commissions and premiums on
fidelity and other insurance; (d) audit fees and expenses of independent
accountants and legal fees and expenses of attorneys, but not of attorneys who
are employees of IICO or an affiliated company; (e) fees and expenses of its
trustees not affiliated with IICO or its affiliates; (f) custodian fees and
expenses; (g) fees payable by the Trust and/or the Funds under the Securities
Act of 1933, the 1940 Act, and the securities or "Blue-Sky" laws of any
jurisdiction; (h) fees and assessments of the Investment Company Institute or
any successor organization; (i) such nonrecurring or extraordinary expenses as
may arise, including litigation affecting the Trust and/or the Funds, and any
indemnification by the Trust of its officers, directors, employees and agents
with respect thereto; (j) the costs and expenses provided for in any
Administrative and Shareholder Servicing Agreement or Accounting Services
Agreement, including amendments thereto, contemplated by subsection C of this
Section III.  In the event that any of the foregoing shall, in the first
instance, be paid by IICO, a Fund shall pay the same to IICO on presentation of
a statement with respect thereto.

 





--------------------------------------------------------------------------------

 



C.  IICO, or an affiliate of IICO, may also act as (i) transfer agent or
administrative and shareholder servicing agent of each Fund of the Trust and/or
as (ii) accounting services agent of each Fund of the Trust if at the time in
question there is a separate agreement, "Administrative and Shareholder
Servicing Agreement" and/or "Accounting Services Agreement," covering such
functions between the Trust and IICO, or such affiliate.  The entity, whether
IICO, or its affiliate, which is the party to such Agreement with the Trust is
referred to as the "Agent."  Each such Agreement shall provide in substance that
it shall not go into effect, or be amended, or a new agreement covering the same
topics between the Trust and the Agent be entered into as to a Fund, unless the
terms of such Agreement, such amendment or such new agreement have been approved
by the Board of Trustees of the Trust, including the vote of a majority of the
trustees who are not "interested persons" as defined in the 1940 Act, of either
party to the Agreement, such amendment or such new agreement (considering IICO
to be such a party even if at the time in question the Agent is an affiliate of
IICO), cast in person at a meeting called for the purpose of voting on such
approval.  Such a vote is referred to as a "disinterested trustee" vote.  Each
such Agreement shall also provide in substance for its continuance, unless
terminated, for a specified period which shall not exceed two years from the
date of its execution and from year to year thereafter only if such continuance
is specifically approved at least annually by a disinterested trustee vote, and
that any disinterested trustee vote shall include a determination that (a) the
Agreement, amendment, new agreement or continuance in question is in the best
interests of each affected Fund and its shareholders; (b) the services to be
performed under the Agreement, the Agreement as amended, new agreement or
agreement to be continued are services required for the operation of the Fund;
(c) the Agent can provide services the nature and quality of which are at least
equal to those provided by others offering the same or similar services; and (d)
the fees for such services are fair and reasonable in light of the usual and
customary charges made by others for services of the same nature and quality.
 Any such Agreement may also provide in substance that any disinterested trustee
vote may be conditioned on the favorable vote of the holders of a majority (as
defined in or under the 1940 Act) of the outstanding shares of each class or
series of the Trust.  Any such Agreement shall also provide in substance that it
may be terminated as to a Fund by the Agent at any time without penalty upon
giving the Trust one hundred twenty (120) days' written notice (which notice may
be waived by the Trust) and may be terminated as to a Fund by the Trust at any
time without penalty upon giving the Agent sixty (60) days' written notice
(which notice may be waived by the Agent), provided that such termination by the
Trust shall be directed or approved by the vote of a majority of the Board of
Trustees of the Trust in office at the time or by the vote of the holders of a
majority (as defined in or under the 1940 Act) of the outstanding shares of each
class or series of the Trust.

 

IV.Brokerage

 

A.  IICO may select brokers to effect the portfolio transactions of each Fund on
the basis of its estimate of their ability to obtain, for reasonable and
competitive commissions, the best execution of particular and related portfolio
transactions.  For this purpose, "best execution" means prompt and reliable
execution at the most favorable price obtainable.  Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services.  IICO
shall have no duty to seek advance competitive commission bids and may select
brokers based solely on its current knowledge of prevailing commission rates.

 

B.  Subject to the foregoing, IICO shall have discretion, in the interest of the
Funds, to direct the execution of its portfolio transactions to brokers who
provide brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Funds and/or other
accounts for which IICO exercises "investment discretion" (as that term is
defined in Section 3(a)(35) of the Securities Exchange Act of 1934); and in
connection with such transactions, to pay commission in



--------------------------------------------------------------------------------

 



excess of the amount another adequately qualified broker would have charged if
IICO determines, in good faith, that such commission is reasonable in relation
to the value of the brokerage and/or research services provided by such broker,
viewed in terms of either that particular transaction or the overall
responsibilities of IICO with respect to the accounts for which it exercises
investment discretion.  In reaching such determination, IICO will not be
required to attempt to place a specified dollar amount on the brokerage and/or
research services provided by such broker; provided that IICO shall be prepared
to demonstrate that such determinations were made in good faith, and that all
commissions paid by the Funds over a representative period selected by the
Trust’s Board of Trustees were reasonable in relation to the benefits to the
Funds.

 

V.Compensation of IICO

 

A.  As compensation in full for services rendered and for the facilities and
personnel furnished under sections I, II, and IV of this Agreement, each Fund
will pay to IICO for each day the fees specified in Appendix B hereto. 

 

B.  The amounts payable to IICO shall be determined as of the close of business
each day; shall, except as set forth below, be based upon the value of net
assets computed in accordance with the Trust Instrument; and shall be paid in
arrears whenever requested by IICO.  In computing the value of the net assets of
each Fund, there shall be excluded the amount owed to the Fund with respect to
shares which have been sold but not yet paid to the Fund by Waddell & Reed, Inc.

 

VI.Undertakings of IICO; Liabilities

 

A.  IICO shall give to the Trust the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

 

B.  IICO shall at all times be guided by and be subject to each Fund's
investment policies, the provisions of the Trust Instrument and Bylaws of the
Trust as each shall from time to time be amended, and to the decision and
determination of the Trust's Board of Trustees.

 

C.  This Agreement shall be performed in accordance with the requirements of the
1940 Act, the Investment Advisers Act of 1940, the Securities Act of 1933, and
the Securities Exchange Act of 1934, to the extent that the subject matter of
this Agreement is within the purview of such Acts.  Insofar as applicable to
IICO, as an investment adviser and affiliated person of the Trust, IICO shall
comply with the provisions of the 1940 Act, the Investment Advisers Act of 1940
and the respective rules and regulations of the Securities and Exchange
Commission thereunder.

 

D.  In the absence of willful misfeasance, bad faith, gross negligence or
reckless disregard of obligations or duties hereunder on the part of IICO, it
shall not be subject to liability to the Trust or to any shareholder of the
Funds (direct or beneficial) for any act or omission in the course of or
connected with rendering services thereunder or for any losses that may be
sustained in the purchase, holding or sale of any security.

 

VII.Duration of this Agreement

 

This Agreement shall become effective on the date hereof and shall continue in
effect as to a Fund, unless terminated as hereinafter provided, for a period of
one year and from year-to-year thereafter only if such continuance is
specifically approved at least annually by the Board of Trustees, including the
vote of a majority of the trustees who are not parties to this Agreement or
"interested persons" (as defined in the 1940 Act) of any such party, cast in
person at a meeting called for the purpose of voting on such



--------------------------------------------------------------------------------

 



approval, or by the vote of the holders of a majority (as defined in the 1940
Act) of the outstanding voting securities of the Fund.  

 

VIII.Termination

 

This Agreement may be terminated as to a Fund by IICO at any time without
penalty upon giving the Trust one hundred twenty (120) days written notice
(which notice may be waived by the Trust) and may be terminated as to a Fund by
the Trust at any time without penalty upon giving IICO sixty (60) days written
notice (which notice may be waived by IICO), provided that such termination by
the Trust shall be directed or approved by the vote of a majority of the Board
of Trustees of the Trust in office at the time or by the vote of a majority (as
defined in the 1940 Act) of the outstanding voting securities of the affected
Fund.  This Agreement shall automatically terminate in the event of its
assignment, the term "assignment" for this purpose having the meaning defined in
Section 2(a)(4) of the 1940 Act and the rules and regulations thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

 

 

 

 

 

INVESTED PORTFOLIOS

 

 

 

 

By:

/s/ Thomas W. Butch

 

 

Thomas W. Butch, Vice President

 

 

ATTEST:

 

By:   /s/ Wendy J. Hills

Wendy J. Hills, Secretary

 

 

 

 

 

IVY INVESTMENT MANAGEMENT COMPANY

 

 

 

 

By:

/s/ Philip J. Sanders

 

 

Philip J. Sanders

 

 

ATTEST:

 

By:   /s/ James D. Hughes

James D. Hughes, Secretary

 





--------------------------------------------------------------------------------

 



APPENDIX A

TO INVESTMENT MANAGEMENT AGREEMENT

 

 

List of Funds

 

 

Growth Portfolio

Balanced Portfolio

Conservative Portfolio

 



--------------------------------------------------------------------------------